I agree with the rule announced in the majority opinion that wherever a power is expressly granted to the board, but the mode in which the authority is to be exercised is not prescribed, the board may select any appropriate course of procedure; but in my opinion the rule is without application here. Our statutes define the powers and duties of the board sitting as a board of equalization, and likewise prescribe, definitely and in much detail, the method or mode of exercising the powers expressly conferred. It has authority, after notice, to increase or lower any assessment, so as to equalize the same to conform to the true value in money. (Sec. 2114, Rev. Codes 1921.) No reduction may be made in the valuation unless the party affected makes and files with the board a verified written application therefor, showing the facts upon which it is claimed such reduction should be made (sec. 2115, Id.), and before granting any reduction the board must examine, on oath, the applicant touching the value of the property, and no reduction may be made unless such person or his agent attends and answers all questions pertaining to the inquiry (sec. 2116, Id.). Upon the hearing, the board may subpoena witnesses and hear such evidence as in its judgment it may deem proper. (See. 2117, Id.) The assessor or any deputy whose testimony is needed must be present and may make any statement, or introduce and examine witnesses, on the question *Page 385 
before the board. (Sec. 2118, Id.) Generally, in the discharge of the important duties of equalizing the assessments made by the county assessor, the board "must use the abstract and all other information it may gain from the records of the county clerk or elsewhere." (Sec. 2119, Id.) Thus it seems clear that the power to equalize the assessment of the property is granted the board and the method and mode of performing the service are expressly prescribed.
"Where authority is given to do a particular thing and the mode of doing it is prescribed, it is limited to be done in that mode; all other modes are excluded." (2 Lewis' Sutherland on Statutory Construction, 919.) This is a part of the so-called doctrine of "Expressio unius est exclusio alterius."
The majority opinion emphasizes the words "or elsewhere," used in section 2119, supra, and it seems to me the conclusion is largely based upon these words as furnishing implied power to the board. I think it is going entirely too far to say that by the use of those words the legislature intended to grant the power to the board to employ "experts," at county expense, to prepare records from which the board may gain information for the purpose of equalizing assessments.
It is important to note that no one is bound by the reports or information furnished under the contract; they may be used in equalizing assessments, or may be disregarded entirely. If the reason for entering into the contract was that the board is not sufficiently versed in the value, construction and character of the property in Havre, to act intelligently in equalizing the assessments, then when they sit as members of the board of equalization, it follows that they could not measure the information furnished with any degree of accuracy or understanding. They could not tell whether the values placed upon the property be true values, or whether arbitrary, or resting upon ill-founded opinions. The legal effect of the contract must be determined by resort to the reasons prompting its execution. When so considered, it is obvious that if the county is to receive any value for the expenditure, the "experts" employed by the Clemenshaw *Page 386 
Company in reality become the assessing officers of the county, though not bound by oath as are other officials, nor held to a fair and impartial performance of duty by a bond such as is required from the assessor and members of the board of county commissioners.
It is not suggested that the reports made would constitute competent evidence in any statutory proceeding or judicial hearing. That being so, the board of equalization could not properly weigh them against a proper showing made by a taxpayer in his effort to reduce or prevent the increase of a proposed valuation of his property. It would seem that these reports could be legitimately used only for the purpose of suggesting the possible need of investigation; that is, if they materially differ from the valuations fixed by the assessor, the discrepancies might justify the board in making an investigation for the purpose of ascertaining the facts in the manner prescribed by statute.
As I view the record, the real question presented is whether the board of equalization has the power to employ "experts" to perform the duties imposed upon it and the county assessor by express statutes, and I am constrained to answer in the negative.
If the board had the power to enter into the contract, then by the same token it could, if it conceived the notion, employ "experts" to value stocks of merchandise, others to value cattle, others to value sheep, and still others to value each class of property, real and personal, within the county.
It is true, as stated in the majority opinion, that the board of equalization acts as a reviewing body to pass upon the work of the assessor (a highly important function), but the construction I place upon the statutes under consideration would not deprive that body of making an independent investigation and obtaining the information necessary to equalize the assessments made by the assessor.
I concede that our assessment and taxation laws are in many respects crude. They were enacted when the problems which now beset us had not become acute, but they are the rules for *Page 387 
our guidance, and the county commissioners as well as this court, are bound by the law as it is. It may be that the method adopted in the instant case is more convenient and efficient and will tend to eliminate some of the objectionable features of our system, but until the legislature has conferred upon the board the power to expend county money for that purpose, I think it must be held that it is beyond their power to so expend the county's funds.
The cases of Northwestern Improvement Co. v. McNeil,100 Wn. 22, 170 P. 338, and Dexter Horton Trust  Sav. Bank v.Clearwater County, (D.C.) 235 Fed. 743, affirmed in 248 Fed. 401, 160 C.C.A. 411, support the views I have expressed.